Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 4 the closest prior art on record is Takazawa et al. (US 8996276, 
hereinafter Takazawa; already of record), in view of Sawada (US 2010/0030474, already of record),  further in view of Isaji et al. (US 8818680, hereinafter Isaji), even further in view of Ueyama et al. (US 9008940, hereinafter Ueyama; already of record), still further in view of Koo et al. (US 2017/0241794, hereinafter Koo; already of record).
	The combination of Takazawa, Sawada, Isaji, Ueyama, and Koo teach:
A vehicle control device comprising a processor that executes instructions to:
recognize a road structure and another vehicle in the vicinity of a subject vehicle using at least one of a camera, a radar device, and a finder, wherein the road structure is determined by identifying a road partition line, a curbstone, a median strip, and a guardrail (Takazawa (Col. 5 lines 49-54; Col 5 line 63 - Col. 6 line 3; Figs. 2 and 3; Sawada Paragraph [0024], i.e. a road partition line is identified with white line data and a median strip is identified with solid object data);
predict a running locus of the another vehicle in the future based on a point of start turning recognized based on the road structure (Takazawa Col. 3 lines 4-20; Figs. 2 and 3), at 
perform automatic driving control by generating a target locus along which the subject vehicle runs in the future such that the target locus does not interfere with the predicted running locus of the another vehicle, wherein, in the predetermined situation, in a case in which at least a part of the road structure used for predicting the running locus of the another vehicle in the future is not recognized, the processor further executes instructions to predict the running locus of the another vehicle in the future based on a running locus of the another vehicle in the past acquired based on a result of recognition in the past, wherein the predetermined situation is a situation in which the another vehicle changes a course at an intersection (Ueyama Col. 9 lines 11-20 and Figs. 7 and 13B, i.e. if a vehicle makes a turn at crossroads then it is changing course at an intersection), wherein the processor further executes instructions to predict the running locus of the another vehicle in the future based on a position of an entrance of the intersection
and at least one exit of the intersection through which the another vehicle passes, which are acquired from the recognized road structure, and predict the running locus of the another vehicle in the future based on the running locus of the another vehicle in the past in a case in which one or both of the positions of the entrance and the at least one exit are blocked, wherein, the point of start turning includes the entrance of the intersection and the at least one point of finish turning includes the at least one exit of the intersection (Koo Paragraphs [0011], [0012], and [0027], i.e. only using one of Table 1 or Table 2, i.e. storing entry lane-based driving history 
…
The combination of Takazawa, Sawada, Isaji, Ueyama, and Koo does not teach: wherein the processor further executes instructions to predict the running locus of the another vehicle in the future by correcting a provisional running locus predicted from the running locus of the another vehicle in the past based on the position of the at least one exit in a case in which the position of the at least one exit is recognized, and the position of the entrance is not recognized.

In regards to claim 9, it is allowable based on its dependency to claim 4, an allowable independent claim.
Regarding claims 5-8, the claim(s) recite analogous limitations to claim(s) 4.

Regarding claim 5, the combination of Takazawa, Sawada, Isaji, Ueyama, and Koo does not teach: wherein, in a case in which the position of the exit is not recognized, the processor further executes instructions to estimate the position of the at least one exit based on a running locus of a preceding vehicle in the past running in front of the another vehicle that is a target for predicting the running locus in the future and predict the running locus of the another vehicle in the future.

Regarding claim 6, the combination of Takazawa, Sawada, Isaji, Ueyama, and Koo does not teach: wherein, in a case in which the position of the at least one exit is not recognized, the 
Regarding claim 7, the combination of Takazawa, Sawada, Isaji, Ueyama, and Koo does not teach: wherein, in a case in which the position of the at least one exit is not recognized, the processor further executes instructions to estimate the position of the at least one exit based on a road width on a side facing the at least one exit at the intersection and predict the running locus of the another vehicle in the future based on the estimated position of the at least one exit.

Regarding claim 8, the combination of Takazawa, Sawada, Isaji, Ueyama, and Koo does not teach: wherein, in a case in which the position of the at least one exit is not recognized, the processor further executes instructions to estimate the position of the at least one exit based on a position of a structure part disposed near the at least one exit and predict the running locus of the another vehicle in the future based on the estimated position of the at least one exit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-5286.  The examiner can normally be reached on generally Monday to Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        9/24/2021